DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 54-90), species a2 (claim 58), species b1 (claim 63), species c1 (claim 76), and species d1 (claim 78) in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that Andersen (US 2016/0239610) and Askem (US 2013/0331823) do not disclose the amendment limitation in the independent claims.  This is not found persuasive because even if Andersen and Askem do not disclose the amended limitation, the technical features (a portable medical device, a communication unit, a passive electrically readable information, and an automatic displacement of a battery isolator) are still not special technical features as they do not make contribution over the prior art in view of Andersen (US 10460836) and Kazuo (JPH0643592).
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 and 07/20/2021 were considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-56, 58-60, 63, 66-76, 78, 81-82, and 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 10460836); in view of Kazuo (JPH0643592).
Regarding Claim 54, Andersen discloses a portable medical device (Figs.1B, 3C, and 4C) comprising: a unit (medical device (2)) configured to carry out a medical procedure (When the medical drug delivery device 2 has been activated, a predefined unique identification of the medical device 2 can be detected by the television 6; column 10, lines 4-6) (The system 20 includes a medical drug delivery device 2 provided with an activation member 16 that is configured to activate the medical drug delivery device 2 when being axially displaced or mechanically stressed; column 9, lines 27-31), a monitoring unit (first activation member (30)) configured to monitor said medical procedures (column 12, lines 23-49); a communication unit (activation member (30’)) configured to pair with another device (television/communication (6)) to send data (response signals (34 and 38)) of said monitoring unit (column 12, lines 23-49); wherein the portable medical device (2) is packaged with passive electronically readable information (tag member (24)/ QR code (26)) to enable said another device (6) to pair with the communication unit (Figs.3C and 4C) (column 11, lines 43-44) (column 12, lines 23-49).
Andersen does not appear to disclose a battery isolator that disconnects a battery from the communication unit wherein the battery isolator is configured to be automatically displaced to activate the portable medical device in response to opening a packaging containing the portable medical device.
Kazuo teaches it was known in the art to have an insulating tape (15; Fig.1) that disconnects a battery (20) from the lens-fitted film unit (2) wherein the insulating tape (15) automatically activates the lens-fitted film unit (2) in response to opening a packaging bag (12) containing the lens-fitted film unit (2) (Figs.1-3) (parags. [0014]-[0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Kazuo to have a battery isolator that automatically activates the portable medical device in response to opening a packaging containing the portable medical device in order to prevent battery consumption before the user uses the device (parag. [0007]).
Regarding Claim 55, Andersen as modified discloses the portable medical device of claim 54, and further discloses wherein the unit is an automatic injector (the medical device can be a motorized syringe or an infusion pump) (column 9, lines 32-33).
Regarding Claim 56, Andersen as modified discloses the portable medical device of claim 54, and further discloses wherein said passive electronically readable information (26/24) defines a barcode, QR code, or an RFID tag (The unique identification ID is a QR code 26 provided at the outer surface of the medical device 2; column 11, lines 43-44).
Regarding Claim 58, Andersen as modified discloses the portable medical device of claim 56, and further discloses wherein the portable medical device (2) comprises the barcode, the QR code, or the RFID tag (The unique identification ID is a QR code 26 provided at the outer surface of the medical device 2; column 11, lines 43-44) (Figs.3C and 4C).
Regarding Claim 59, Andersen as modified discloses the portable medical device of claim 54, and further discloses wherein said communication unit (30’) is configured to pair with said another device (6) based on receiving pairing information (activation signals (32 and 34)) from said another device (6), and wherein the pairing information is associated with said passive electronically readable information (column 12, lines 23-49).
Regarding Claim 60, Andersen as modified discloses the portable medical device of claim 54, and further discloses wherein said passive electronically readable information (26/24) defines information identifying said portable medical device, which enables said another device (6) to connect to a server (remote recipient/laptop (12’’)) and identify said portable medical device (column 10, lines 4-11) (column 11, lines 52-57).
Regarding Claim 63, Andersen as modified discloses the portable medical device of claim 54, and further discloses whereiny, when paired with said another device (6), the communication unit (30’) is configured to send a dynamic data (34 and 38) of the medical procedure being carried out by said portable medical device to said another device (column 12, lines 23-49).
Regarding Claim 66, Andersen as modified discloses the portable medical device of claim 54, and further discloses wherein, when paired with said another device (6), the communication unit (30’) is configured to send operational data at predetermined intervals as accumulated since a respective preceding interval (It may be advantageous that the device is configured to send relevant information to a recipient, including the date and time for activation and/or location information of the device upon activation and/or dose setting and/or detailed partial sequence steps with timestamp for every; column 6, lines 12-16), or to send all measurements as accumulated from a start of operation at each predetermined interval to said another device.
Regarding Claim 67, Andersen as modified discloses an apparatus comprising: the portable medical device (Figs.1B, 3C, and 4C) of claim 54; and said another device (6), said another device (6) comprising a communication device (receiving member (42’), communication interface (52), and receiving member (42)) comprising: a communication unit (receiving member (42’)); a recognition unit (communication interface (52); Fig.3C) (the communication interface (52) comprises a scanning member (28) that recognizes the QR code (26) on the medical device (2) as seen in Fig.3C) configured to recognize the passive electronically readable information (QR code (26)) held externally on said portable medical device (Fig.3C) (column 11, lines 39-51) or on packaging containing said another device; and a pairing unit (receiving member (42)) connected to said recognition unit (52) (Fig.3C), the pairing unit (42) is configured to pair said communication device with said portable medical device (2) when recognized (column 12, lines 38-40), thereby opening a first channel (channel between communication unit (6) and medical device (2)) of communication with said portable medical device (Fig.3C), wherein the communication unit of the communication device is configured to open up a second channel (channel between communication unit (6) and laptop (12”)) of communication with a server (laptop (12’’)) remotely over a network (internet (18)) (Figs.3C and 4C) (column 12, lines 23-49), thereby forming a communication route between said portable medical device (2) and said server (12”) via said first and second communication channels (Figs.3C and 4C).
Regarding Claim 68, Andersen as modified discloses an apparatus for connecting a portable medical device (2) and a server (12”), the apparatus comprising: a communication unit (6); a recognition unit (28) configured to recognize identification information (26) passively readable or held externally on said portable medical device (Fig.3C) (column 11, lines 39-51) or on packaging containing said portable medical device; and a pairing unit (42) connected to said recognition unit (Fig.3C), the pairing unit (42) being configured to pair said apparatus (6 and 12”) with said portable medical device when recognized following activation of the portable medical device (column 12, lines 23-49), and thereby opening a first channel (channel between communication unit (6) and medical device (2)) of communication with said portable medical device (Fig.3C), wherein the communication unit is configured to open a second channel (channel between communication unit (6) and laptop (12”)) of communication with a server (12”) remotely over a network (18) (Figs.3C and 4C) (column 12, lines 23-49), thereby forming a communication route between said portable medical device (2) and said server (12”) via said first and second communication channels (Figs.3C and 4C).
Andersen does not appear to disclose a battery isolator to be automatically displaced to activate the portable medical device in response to opening a packaging containing the portable medical device.
Kazuo teaches it was known in the art to have an insulating tape (15; Fig.1) that automatically activates the lens-fitted film unit (2) in response to opening a packaging bag (12) containing the lens-fitted film unit (2) (Figs.1-3) (parags. [0014]-[0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Kazuo to have a battery isolator that automatically activates the portable medical device in response to opening a packaging containing the portable medical device in order to prevent battery consumption before the user uses the device (parag. [0007]).
Regarding Claim 69, Andersen as modified discloses the apparatus according to claim 68, and further discloses wherein said recognition unit (52) is configured to obtain data (information (14)) from said portable medical device (Fig.3C) (column 11, lines 39-44).
Regarding Claim 70, Andersen as modified discloses the apparatus according to claim 68, and further discloses wherein said recognition unit (52) comprises an RFID scanner or a barcode scanner (scanning member (28)).
Regarding Claim 71, Andersen as modified discloses the apparatus according to claim 69, and further discloses wherein said data obtained from said portable medical device (2) via said first channel  (channel between communication unit (6) and medical device (2)) of communication and sent to said server (12”) via said second channel (channel between communication unit (6) and laptop (12”)) of communication identifies said portable medical device (column 12, lines 23-49).
Regarding Claim 72, Andersen as modified discloses the apparatus according to claim 71, and further discloses wherein the communication unit (6) is configured to receive, via said first channel of communication (channel between communication unit (6) and medical device (2)), dynamic data (34) of medical processes carried out by said portable medical device (2), and to send said dynamic data via said second channel (channel between communication unit (6) and laptop (12”)) of communication to said server (12”) (Figs.3C and 4C) (column 12, lines 23-49).
Regarding Claim 73, Andersen as modified discloses the apparatus according to claim 71, and further discloses wherein the communication unit (6) is configured to receive data from said server via said second channel (channel between communication unit (6) and laptop (12”)) of communication and to display (on peripheral device) said data to a user (column 14, lines 15-49).
Regarding Claim 74, Andersen as modified discloses the apparatus according to claim 68, and further discloses wherein the portable medical device (2) is an injector device (the medical device can be a motorized syringe or an infusion pump) (column 9, lines 32-33).
Regarding Claim 75, Andersen as modified discloses the apparatus according to claim 68, and further discloses wherein the communication unit (6) is configured to receive an identification of said portable medical device via said recognition unit (52) (column 11, lines 39-51), and to use said identification to provide an identification prefix for communication data packets (A label may comprise numbers, letters or other symbols within a predefined area of symbols. It is possible to provide a label having a code that contains unique information about the type of the medical device and user specific data or information; column 6, lines 24-28) (column 12, lines 38-40).
Regarding Claim 76, Andersen as modified discloses the apparatus according to claim 75, and further discloses wherein said communication data packets with said identification prefix are for said second communication channel (the label/prefix/code are sent to the laptop (12”) via internet (18) as seen in Figs.1B and 4C).
Regarding Claim 78, Andersen as modified discloses the apparatus according to claim 75, and further discloses wherein said identification prefix comprises data contained on said portable medical device (A label may comprise numbers, letters or other symbols within a predefined area of symbols. It is possible to provide a label having a code that contains unique information about the type of the medical device and user specific data or information; column 6, lines 24-28) (column 11, lines 43-44) (column 12, lines 23-49).
Regarding Claim 81, Andersen as modified discloses the apparatus according to claim 68, and further discloses wherein the communication unit (6) is configured to accumulate operational data (10) from said portable medical device (2) for sending to said server (12”) at predetermined intervals, wherein accumulation of said operational data begins at a start of operating said portable medical device (It may be advantageous that the device is configured to send relevant information to a recipient, including the date and time for activation and/or location information of the device upon activation and/or dose setting and/or detailed partial sequence steps with timestamp for every; column 6, lines 12-16).
Regarding Claim 82, Andersen as modified discloses the apparatus according to claim 81, and further discloses wherein the communication unit (6) is configured to send operational data (10), as accumulated from said start, at each of said predetermined intervals, or to send at each interval, measurements accumulated since a preceding interval (It may be advantageous that the device is configured to send relevant information to a recipient, including the date and time for activation and/or location information of the device upon activation and/or dose setting and/or detailed partial sequence steps with timestamp for every; column 6, lines 12-16).
Regarding Claim 86, Andersen as modified discloses the apparatus according to claim 68, and further discloses configured to determine that a procedure or dosage is complete (status modes) and to display (on peripheral device) steps (video sequence) to be carried out following completion of said procedure or dosage (column 14, lines 31-34) (column 14, lines 42-49).
Regarding Claim 87, Andersen as modified discloses the apparatus according to claim 68, and further discloses wherein the communication unit is configured to send said identification information to said server to find further information at said server regarding a procedure or dosage indicated along with said portable medical device, said communication unit being further configured to retrieve and display said further information (column 14, lines 15-49).

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 10460836); in view of Kazuo (JPH0643592) (alternate embodiment).
Regarding Claim 54, Andersen discloses a portable medical device (Figs.1C, 3A, and 4A) comprising: a unit (medical device (2)) configured to carry out a medical procedure (When the medical drug delivery device 2 has been activated, a predefined unique identification of the medical device 2 can be detected by the television 6; column 10, lines 4-6) (The system 20 includes a medical drug delivery device 2 provided with an activation member 16 that is configured to activate the medical drug delivery device 2 when being axially displaced or mechanically stressed; column 9, lines 27-31), a monitoring unit (camera) configured to monitor said medical procedures (column 11, lines 12-24); a communication unit (activation member (30)) configured to pair with another device (smartphone (8)) to send data (activation signal (32)) of said monitoring unit (column 11, lines 12-24); wherein the portable medical device (2) is packaged with passive electronically readable information (bar code (22)) to enable said another device (8) to pair with the communication unit (Figs.3A and 4A) (column 11, lines 12-24) (columns 11 (lines 58-67)- 12 (lines 1-3)).
Andersen does not appear to disclose a battery isolator that disconnects a battery from the communication unit wherein the battery isolator is configured to be automatically displaced to activate the portable medical device in response to opening a packaging containing the portable medical device.
Kazuo teaches it was known in the art to have an insulating tape (15; Fig.1) that disconnects a battery (20) from the lens-fitted film unit (2) wherein the insulating tape (15) automatically activates the lens-fitted film unit (2) in response to opening a packaging bag (12) containing the lens-fitted film unit (2) (Figs.1-3) (parags. [0014]-[0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Kazuo to have a battery isolator that automatically activates the portable medical device in response to opening a packaging containing the portable medical device in order to prevent battery consumption before the user uses the device (parag. [0007]).
Regarding Claim 61, Andersen as modified discloses the portable medical device of claim 54, and further discloses configured to provide said another device (8) with a web location (web-frontend) to obtain a program (application software) stored on a non- transitory computer readable medium (storage media) to operate with said portable medical device (column 15, lines 28-36) (column 17, lines 38-41).
Regarding Claim 62, Andersen as modified discloses the portable medical device of claim 54, and further discloses comprising a non-transitory computer readable medium (storage media) with a program (application software) that is downloadable to said another device (8) to allow said another device to operate with said portable medical device (columns 11 (lines 58-67)- 12 (lines 1-3)).

Claims 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 10460836); in view of Kazuo (JPH0643592) and Ramey (US 8849459).
Regarding Claim 83, Andersen as modified discloses all the limitations of claim 68.
Andersen does not appear to disclose a communication unit configured to receive a temperature measurement from said portable medical device and to calculate a wait time for operating said portable medical device based on said temperature measurement.
Ramey teaches it was known in the art to have a maximum period of two hours to dissipate the heat based on the measured temperatures of the diabetes manager (104; Fig.1) (column 17, lines 43-58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Nakagawa to have a communication unit configured to receive a temperature measurement from said portable medical device and to calculate a wait time for operating said portable medical device based on said temperature measurement in order to improve the safety of the portable medical device.
Regarding Claim 84, Andersen as modified discloses the apparatus according to claim 68, and further discloses wherein the communication unit (6) is configured to receive from said portable medical device (2) at least one of an elapsed time, a load on a controlling motor, a substance volume, a pressure, a temperature, or a number of revolutions of said controlling motor (It may be advantageous that the device is configured to send relevant information to a recipient, including the date and time for activation and/or location information of the device upon activation and/or dose setting and/or detailed partial sequence steps with timestamp for every; column 6, lines 12-16), and to display (on a peripheral device) at least one of said elapsed time, a remaining time, a quantity of substance delivered or a quantity of substance remaining (column 14, lines 31-34).
Regarding Claim 85, Andersen as modified discloses the apparatus according to claim 84, and further discloses configured to determine, from said at least one of an elapsed time, a load on a controlling motor, a substance volume (dose setting), a pressure, a temperature, or a number of revolutions of said controlling motor, that a procedure or dosage is incomplete and to indicate that the procedure or dosage is incomplete (statues modes) (It may be advantageous that the device is configured to send relevant information to a recipient, including the date and time for activation and/or location information of the device upon activation and/or dose setting and/or detailed partial sequence steps with timestamp for every; column 6, lines 12-16) (column 14, lines 31-34).

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 10460836); in view of Kazuo (JPH0643592) and Lake (US 2016/0246943).
Regarding Claim 88, Andersen as modified discloses the apparatus according to claim 68, and further discloses wherein the communication unit (6) is configured to connect to said server (12”) to obtain a schedule (date and time for activation) for use of said portable medical device (2).
Andersen does not appear to disclose to provide schedule-related information including timed reminders.
Lake teaches it was known in the art to have alarms (40c) to remind the user of a schedule (parag. [0234]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Lake to provide schedule-related information including timed reminders in order to remind the user to when take the medication/dose (parag. [0234], first sentence).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783